Citation Nr: 1119238	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  04-40 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for L4-L5 disc protrusion with foraminal stenosis left side and left L5-S1 disc protrusion with foraminal stenosis right side (lumbar spine disability), from June 14, 2005.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected  lumbar spine disability and associated radiculopathy, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1995.  He also had service with the reserves.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2004 rating decision in which the RO in St. Petersburg, Florida, inter alia, granted service connection for lumbar strain and assigned an initial 20 percent rating, effective February 27, 2003.  In September 2004, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in October 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2004.

While the Veteran previously was represented by Disabled American Veterans, in August 2004, the Veteran granted a power-of-attorney in favor of Vietnam Veterans of America with regard to the claim on appeal.  The Veteran's current representative has submitted argument on his behalf.

In his substantive appeal, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO. He was scheduled for a DRO hearing; however, in correspondence received in June 2005, the Veteran cancelled his RO hearing request.


In an October 2006 rating action (and, as reflected in a supplemental SOC (SSOC) that same month), the RO recharacterized the back disability as L4-L5 disc protrusion with foraminal stenosis left side and left L5-S1 disc protrusion with foraminal stenosis right side and awarded a higher initial rating of 40 percent, effective February 27, 2003.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in San Juan, Puerto Rico, which has certified the case for appellate review.

Because the Veteran disagreed with the initial rating assigned following the grant of service connection for low back strain, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO granted a higher initial rating of 40 percent during the pendency of the appeal, inasmuch as higher ratings for this disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remained viable on appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In February 2008, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In March 2008, the Board remanded the claim for higher rating for lumbar spine disability to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued the denial of the claim (as reflected in a June 2008 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.

In October 2009, the Board denied the Veteran's claim for an initial rating in excess of 40 percent for L4-L5 disc protrusion with foraminal stenosis left side and left L5-S1 disc protrusion with foraminal stenosis right side, prior to June 14, 2005.  The Board then remanded the matter of a higher rating for the service-connected back disability from June 14, 2005 to the RO, via the AMC for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in an April 2010 SSOC) and returned the matter remaining on appeal to the Board for further appellate consideration.

For the reasons expressed below, the appeal has been expanded to now include the matter of a TDIU due to service-connected lumbar spine disability.  This matter, along with the matter of a higher rating from June 14, 2005, are being remanded to the RO, via the AMC, for further action.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Veteran and his representative contend that the Veteran's service-connected lumbar spine disability is more severe than is reflected in the currently assigned 40 percent rating.

During the Veteran's February 2008 Board hearing  the Veteran's representative asserted that the Veteran's lumbar disability had worsened since his last examination.  In the April 2011 brief, the representative requested a new examination.  

Moreover, as noted in the prior remand, in an informal hearing presentation, the representative appeared to raise a claim for a TDIU due to the service-connected lumbar spine disability.  In the prior remand, the Board referred the matter of a TDIU to the RO for development and adjudication; however, since that time, the United States Court of Appeals for Veterans Claims (Court) has issued a decision holding that where the Veteran requests a total rating on the disability on appeal, the claim for a TDIU is essentially a component of the claim for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

In addition to the L4-L5 disc protrusion with foraminal stenosis left side and left L5-S1 disc protrusion with foraminal stenosis right side, the Veteran is also service connected for radiculopathy of the right and left lower extremity, each rated as 10 percent disabling, effective April 17, 2008 (due to his service-connected lumbar spine disability).  The combined rating for these disabilities is 50 percent.  Consequently, the percentage requirements of 4.16(a) are not met.  However, as noted, entitlement to a TDIU, on an extra-schedular basis (per 38 C.F.R. § 4.16(b)), may nonetheless be established, if the Veteran is shown to be unemployable by reason of his service-connected disabilities.

The Board notes that, although raised by the record, the RO has not adjudicated a claim for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  Under these circumstances, the RO should, after giving the Veteran an opportunity to file a formal claim for a TDIU due to service-connected lumbar spine disability and associated radiculopathy, and completing the other actions noted below, adjudicate the matter of the Veteran's entitlement to a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), in the first instance, to avoid prejudice to the Veteran.  See e.g., Bernard v. Brown, Vet. App. 384 (1993).

Given the Veteran's assertion of worsening lumbar spine disability, the Board finds that the Veteran should be given another opportunity to undergo a more contemporaneous examination, with findings responsive to the applicable rating criteria.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA spine examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claims for higher rating or a TDIU (as these claims, emanating from a claim for, and award of, service connection, will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding VA medical records.  The claims file includes actual medical records from the VA Medical Center (VAMC) in San Juan, Puerto Rico, dated up to November 21, 2008.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding records of VA treatment and/or evaluation of the Veteran since November 21, 2008.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements, and that the record before each examiner is complete, the RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran provide documentation of missed work due to service-connected L4-L5 disc protrusion with foraminal stenosis left side and left L5-S1 disc protrusion with foraminal stenosis right side(as well as the associated radiculopathy of the right and left lower extremities) from his employer(s).

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  In adjudicating the claim for higher rating, the RO should consider and discuss whether "staged rating" (assignment of different ratings for different periods of time, based on the facts found), pursuant to Fenderson (cited above), is warranted.


Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU due to service-connected lumbar spine disability and associated radiculopathy.

2.  The RO should obtain from the San Juan VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since November 21, 2008.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal, that is not currently of record.

The RO's letter should specifically explain how to establish entitlement to a TDIU due to service-connected lumbar spine disability and associated radiculopathy, to include on an extra- schedular basis pursuant to 38 C.F.R. § 4.16(b).  The RO's letter should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the appellant responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records/responses received from each contacted entity are associated with the claims file, the RO should arrange for the Veteran to undergo VA spine examination, by an appropriate physician, at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

The physician should conduct range of motion testing of the lumbar spine (expressed in degrees).  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.

The physician should indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, whether the ankylosis is favorable or unfavorable, and whether the ankylosis is attributable to the Veteran's service-connected lumbar disability.

Further, the physician indicate whether the Veteran has any separately ratable neurological manifestation(s) of lumbar spine disability other than the radiculopathy of the right and left lower extremities for which service connection has already been established; if so, the physician should render an assessment as to the severity of each such manifestation.

Also, considering all orthopedic and neurological manifestations of lumbar spine disability, the physician should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least 4 weeks but less than 6 weeks; or (b) at least 6 weeks.

The physician should set forth all examination findings, along with the complete rational for all conclusions reached, in a printed (typewritten) report. 

6.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for a rating in n excess of 40 percent for L4-L5 disc protrusion with foraminal stenosis left side and left L5-S1 disc protrusion with foraminal stenosis right side, from June 14, 2005; as well as the claim for a TDIU due to service-connected lumbar spine disability with associated radiculopathy, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  The RO should adjudicate each claim in light of all pertinent evidence and legal authority., and the RO's adjudication of the claim for higher rating should include consideration of whether staged rating, pursuant to Fenderson (cited above), is warranted.

9.  If either benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


